[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The defendants, Ruby Leach and Staff Builders, Inc., have filed a motion for summary judgment against the plaintiffs, CT Page 5237 Arlene and Anthony Langella, based on the expiration of the applicable statute of limitations.
"As the [parties] moving for summary judgment, the [plaintiffs are] required to support [their] motion with supporting documentation, including affidavits." HeymanAssociates No. 1 v. Insurance Co. of Pennsylvania, 231 Conn. 756,796, 653 A.2d 122 (1995).
The defendants have failed to file a supporting affidavit with their motion. And, the court is unable to confirm many of the relevant dates and status of the pleadings. The motion for summary judgment is denied, therefore, without prejudice to the defendants to refile their motion with supporting affidavits and documentary evidence.
The court notes, without deciding the merits of the defendants' motion, that General Statutes § 52-102b(d) states: "Notwithstanding any applicable statute of limitation or repose, the plaintiff may, within sixty days of the return date of the apportionment complaint served pursuant to subsection (a)of this section, assert any claim against the apportionment defendant arising out of the transaction or occurrence that is the subject matter of the original complaint." Emphasis added. The parties are urged to consider the statutory language found in General Statutes § 52-102 (a) and (d).
So Ordered.
D'ANDREA, J.